These petitioners have been ordered deported to the Tonga nation where they were born. They assert that in Tonga they would be deprived of rights to land because they do not have the right lineal history.
The relief of asylum in the United States depends on something more than generalized economic disadvantage at the destination.
There is not substantial claim of a probable political persecution as decided under the heretofore decided cases.
The records support the determination made by the Immigration Judge.